  Case: 1:20-cv-00486-PAB Doc #: 14 Filed: 10/05/20 1 of 16. PageID #: 79




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 JACQUELINE YOUNKER,                            CASE NO. 1:20-CV-00486

                              Plaintiff,
               -vs-                             JUDGE PAMELA A. BARKER


 BOARD OF EDUCATION OF THE
 LORAIN CITY SCHOOL DISTRICT, et MEMORANDUM OF OPINION AND
 al.,                            ORDER

                              Defendants.


       This matter comes before the Court upon several motions of the parties. On April 30, 2020,

Defendant Board of Education of the Lorain City School District (the “Board”) filed a Motion for

More Definite Statement. (Doc. No. 8.) Plaintiff Jacqueline Younker (“Younker”) filed a brief in

opposition to the Board’s Motion on May 14, 2020, to which the Board did not reply. (Doc. No. 11.)

       On May 1, 2020, Defendant Gregory D. Ring (“Ring”) filed a Motion to Dismiss Pendent

State Claim for Breach of Contract and a Motion to Dismiss Discrimination Claims. (Doc. Nos. 9,

10.) Younker filed a combined brief in opposition to both of Ring’s Motions on June 1, 2020. (Doc.

No. 12.) Ring filed a reply in support of his Motion to Dismiss Pendent State Claim for Breach of

Contract on June 10, 2020, but did not reply to Younker’s opposition to his Motion to Dismiss

Discrimination Claims. (Doc. No. 13.)

       For the following reasons, the Board’s Motion for More Definite Statement (Doc. No. 8) is

DENIED, Ring’s Motion to Dismiss Pendent State Claim for Breach of Contract (Doc. No. 9) is

GRANTED, and Ring’s Motion to Dismiss Discrimination Claims (Doc. No. 10) is DENIED.
  Case: 1:20-cv-00486-PAB Doc #: 14 Filed: 10/05/20 2 of 16. PageID #: 80




  I.    Background

           a. Factual Allegations

        In March 2018, Younker was hired by the Lorain City School District (the “District”) as Chief

People Officer (“CPO”) and entered into a three-year employment agreement with the District, ending

on March 12, 2021 (“March 2018 Employment Agreement”). (Doc. No. 1 at ¶¶ 13, 16; Doc. No. 3-

1.) Younker’s March 2018 Employment Agreement included a provision that Younker’s contract

with the District would terminate in the event the District transitioned to a new Chief Executive

Officer (“CEO”). (Doc. No. 3-1 at 2.) Specifically, Paragraph 12 of the March 2018 Employment

Agreement provides:

        Should the District no longer remain under Academic Distress pursuant to Ohio
        Revised Code Section 3302.10 and/or there is a transition in CEO during the term of
        this Contract, CPO’s Contract shall terminate and she shall be compensated for ninety
        (90) days of her then current base salary based on a 240-day work year. CPO shall
        also receive insurance benefits during the 90-day period.

(Id.)

        Younker’s March 2018 Employment Agreement was subsequently amended by the District

in May 2019 and memorialized in a signed memorandum of understanding (“May 2019

Amendment”). (Doc. No. 1 at ¶ 17; Doc. No. 3-2.) The May 2019 Amendment included the

following language:

        The above-referenced Chiefs employment contract language concerning separation
        from employment shall be superseded and replaced by the following: Should the
        District no longer remain under Academic Distress pursuant to Ohio Revised Code
        Section 3302.10 and/or there is a transition in CEO during the term of this contract
        and the Chief’s contract is terminated and/or the Chief is otherwise dismissed or
        separated from employment, he/she shall be compensated for ninety (90) one
        hundred twenty (120) days of his/her then current base salary based on a 240-day
        work year. Chief shall also receive insurance benefits during the 90 120-day period.



                                                  2
  Case: 1:20-cv-00486-PAB Doc #: 14 Filed: 10/05/20 3 of 16. PageID #: 81




(Doc. No. 3-2 at 1.) According to Younker, this language amended her March 2018 Employment

Agreement so that if there was a transition in the District’s CEO, Younker’s employment would no

longer be automatically terminated. (Doc. No. 1 at ¶¶ 22-23.) The May 2019 Amendment also

provided that Younker would be paid for all unused accrued vacation not to exceed seventy-five days

upon her separation from employment with the District. (Doc. No. 3-2 at 1.)

        On July 1, 2019, Younker’s March 2018 Employment Agreement was further amended by

the District to increase Younker’s annual base salary to $118,500 (“July 2019 Amendment”). (Doc.

No. 1 at ¶ 24; Doc. No. 3-3.)

        On January 3, 2020, the District hired Ring as its Interim CEO. (Doc. No. 1 at ¶ 30.)

        Five days later, on January 8, 2020, Younker emailed Ring and informed him she would not

be present at work the next morning due to a “prenatal appointment.” (Id. at ¶ 31.) A couple of

weeks after that, on January 22, 2020, Younker emailed Ring to inform him that she was pregnant

and planned to utilize FMLA leave related to her pregnancy. (Id. at ¶ 32.) Specifically, Younker’s

email to Ring stated:

        I wanted to let you know that I have started planning for maternity leave. Younker
        baby #2 is due on July 29th, based on my last pregnancy, I will plan to start FMLA
        about a week sooner than my due date; therefore, my first day of FMLA will be
        Monday, July 20th.

(Id. at ¶ 33.)

        Shortly thereafter, on January 31, 2020, Ring informed Younker that her employment with

the District was terminated, effective immediately. (Id. at ¶ 35.) Ring claimed that he had no choice

but to end Younker’s employment because her employment agreement terminated when Ring took

over as Interim CEO about a month earlier. (Id. at ¶ 36.) Ring also informed Younker that she would

not be provided the severance compensation, vacation payout, or benefits promised to her under the

                                                  3
  Case: 1:20-cv-00486-PAB Doc #: 14 Filed: 10/05/20 4 of 16. PageID #: 82




March 2018 Employment Agreement, May 2019 Amendment, and July 2019 Amendment. (Id. at ¶

41.)

           b. Procedural History

       On March 3, 2020, Younker filed a Complaint against the Board and Ring (collectively,

“Defendants”) in this Court, setting forth claims for retaliation under the Family and Medical Leave

Act (“FMLA”), pregnancy discrimination under Ohio law, aiding and abetting discrimination under

Ohio law, and breach of contract. (Doc. No. 1.)

       On April 30, 2020, the Board filed a Motion for More Definite Statement pursuant to Fed. R.

Civ. P. 12(e). (Doc. No. 8.) Younker filed a brief in opposition to the Board’s Motion on May 14,

2020. (Doc. No. 11.) The Board did not file a reply.

       On May 1, 2020, Ring filed a Motion to Dismiss Pendent State Claim for Breach of Contract,

seeking to dismiss Younker’s breach of contract claim for lack of jurisdiction pursuant to Fed. R. Civ.

P. 12(b)(1), and a Motion to Dismiss Discrimination Claims, seeking to dismiss Younker’s FMLA

and state law discrimination claims for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6).

(Doc. Nos. 9, 10.) Younker filed a combined brief in opposition to both of Ring’s Motions on June

1, 2020. (Doc. No. 12.) Ring filed a reply in support of his Motion to Dismiss Pendent State Claim

for Breach of Contract on June 10, 2020, but did not reply to Younker’s opposition to his Motion to

Dismiss Discrimination Claims. (Doc. No. 13.)

 II.   The Board’s Motion for More Definite Statement

       In the Board’s Motion for More Definite Statement, the Board asserts that the Board is not an

entity, that a board of education is a distinct and separate political body from that of a school district,

and that a more definite statement is required to identify the defendant against which the Complaint


                                                    4
  Case: 1:20-cv-00486-PAB Doc #: 14 Filed: 10/05/20 5 of 16. PageID #: 83




is brought. (Doc. No. 8 at 1-2.) In opposition, Younker argues that the Board has not identified any

vague or ambiguous statements in Younker’s Complaint as required by Rule 12(e), and that if the

Board disagrees that it is the proper party to be named in the instant matter, then a more appropriate

course of action would be to file a motion to dismiss under Rule 12(b)(6). (Doc. No. 11 at 1.) To the

extent the Board’s Motion can be viewed as arguing that the Board is improperly named, Younker

asserts that she was correct to name the Board, rather than the District, as a defendant. (Id. at 1-2.).

The Court agrees with Younker on both fronts.

       First, Rule 12(e) provides, in relevant part, the following:

       A party may move for a more definite statement of a pleading to which a responsive
       pleading is allowed but which is so vague or ambiguous that the party cannot
       reasonably prepare a response. The motion must be made before filing a responsive
       pleading and must point out the defects complained of and the details desired.

Fed. R. Civ. P. 12(e). While the Board appears to argue that it either is not an entity or is improperly

named, it has not identified any vagueness or ambiguity in Younker’s Complaint. Indeed, the

Complaint unambiguously identifies the Board as a defendant. As such, denial of the Board’s Motion

is appropriate.

       Second, denial is required even if the Board’s Motion is viewed as a challenge to the propriety

of Younker naming the Board as a defendant in this action. Ohio Revised Code § 3313.17 provides

that “[t]he board of education of each school district shall be a body politic and corporate, and, as

such, capable of suing and being sued.” Ohio Rev. Code § 3313.17. As such, “[i]n legal actions

involving the schools, it is the board of education which must be sued.” Wortham v. Akron Pub. Sch.,

No. 5:08CV233, 2008 WL 762530, at *2 (N.D. Ohio Mar. 20, 2008) (quoting Carney v. Cleveland

Heights-Univ. Heights City Sch. Dist., 758 N.E.2d 234, 241 (Ohio Ct. App. 8th Dist. 2001)); accord

Thompson v. Bd. of Educ., No. 3:12–cv–287, 2013 WL 6001626, at *3 (S.D. Ohio Nov. 12, 2013)

                                                   5
  Case: 1:20-cv-00486-PAB Doc #: 14 Filed: 10/05/20 6 of 16. PageID #: 84




(“A school district is not sui juris, rather it is the board of education which must be sued.”); Y.S. v.

Bd. of Educ. of Mathews Local Sch. Dist., 766 F. Supp. 2d 839, 841 (N.D. Ohio 2011) (“Since there

is no doubt that the Board of Education is capable of suing and being sued, see O.R.C. § 3313.17

(‘[t]he board of education of each school district shall be a body politic and corporate, and, as such,

capable of suing and being sued’), and since the Board of Education has been named as a party

defendant, there may be no reason to retain Mathews Local School District as a defendant.”). Thus,

the Board—not the District—is the proper defendant in this action, and the Board’s Motion for More

Definite Statement is denied.

III.   Ring’s Motion to Dismiss Pendent State Claim for Breach of Contract

           a. Standard of Review

       When subject matter jurisdiction is challenged in a motion to dismiss pursuant to Rule

12(b)(1), “the plaintiff has the burden of proving jurisdiction in order to survive the motion.” Moir

v. Greater Cleveland Reg’l Transit Auth., 895 F.2d 266, 269 (6th Cir. 1990). Motions under Rule

12(b)(1) “fall into two general categories: facial attacks and factual attacks.” United States v. Ritchie,

15 F.3d 592, 598 (6th Cir. 1994). “A facial attack is a challenge to the sufficiency of the pleading

itself.” Id. Thus, the complaint’s material allegations must be taken as true and construed in the light

most favorable to the nonmoving party. Id. On the other hand, factual attacks challenge “the factual

existence of subject matter jurisdiction.” Id. In that case, the court is free to weigh the evidence

before it without a presumption of truthfulness. Id. Although Ring does not specify whether he sets

forth a facial or factual attack on jurisdiction, Ring has not submitted any evidence outside of the

pleadings and appears to attack the sufficiency of the Complaint itself to establish jurisdiction. As a




                                                    6
    Case: 1:20-cv-00486-PAB Doc #: 14 Filed: 10/05/20 7 of 16. PageID #: 85




result, the Court will presume Ring’s Motion to Dismiss Pendent State Claim for Breach of Contract

is a facial attack and accept the material allegations in Younker’s Complaint as true.

             b. Analysis

         Ring asserts that the Court lacks jurisdiction over Younker’s claim for breach of contract.

(Doc. No. 9 at 7-8.) In particular, Ring contends the Court lacks supplemental jurisdiction because

Younker’s breach of contract claim based on Defendants’ failure to perform their obligations with

respect to Younker’s severance package does not share a common nucleus of operative facts with her

federal claim that she was fired in retaliation for requesting leave under the FMLA.                                (Id.)

Alternatively, Ring argues that even if supplemental jurisdiction does exist, the Court should decline

to exercise its jurisdiction because Younker’s breach of contract claim involves novel issues of Ohio

law—namely, whether Younker’s severance package violates public policy. (Id. at 6.)1 In response,

Younker contends that her breach of contract and FMLA retaliation claims are sufficiently

intertwined to establish supplemental jurisdiction. (Doc. No. 12 at 6.) Further, Younker argues that

Ring’s “novel” public policy defense does not support declining jurisdiction. (Id. at 5.) Upon review,

the Court concludes that Younker has not established that supplemental jurisdiction exists, and, even

if jurisdiction did exist, the Court would decline to exercise it in light of the novel issues of Ohio law

involved in Younker’s breach of contract claim.

         In general, federal courts have original jurisdiction over a case if it arises under federal law

or if the parties are diverse and the amount in controversy exceeds $75,000. See 28 U.S.C. §§ 1331-

32. In addition, if a court has original jurisdiction over one claim, the court can exercise supplemental




1
 Ring also argues that the risk of jury confusion supports dismissal, but the Court need not address this contention based
on its rulings below. (Doc. No. 9 at 8.)
                                                            7
  Case: 1:20-cv-00486-PAB Doc #: 14 Filed: 10/05/20 8 of 16. PageID #: 86




jurisdiction over all other claims that form part of the same case or controversy. 28 U.S.C. § 1367(a).

“Claims form part of the same case or controversy when they ‘derive from a common nucleus of

operative facts.’” Blakely v. United States, 276 F.3d 853, 861 (6th Cir. 2002) (quoting Ahearn v.

Charter Twp. of Bloomfield, 100 F.3d 451, 454-55 (6th Cir. 1996)). “Operative facts are facts that

are relevant to the resolution of the claim.” Vogel v. Ne. Ohio Media Grp. LLC, No. 1:17CV272,

2017 WL 3157920, at *1 (N.D. Ohio July 25, 2017).

       However, “[t]he decision to exercise supplemental jurisdiction ‘is committed to the district

court’s discretion and is not mandatory.’” Filing v. Phipps, No. 5:07CV1712, 2008 WL 11380153,

at *4 (N.D. Ohio Oct. 17, 2008) (quoting Cemer v. Marathon Oil Co., 583 F.2d 830, 832 n.2 (6th Cir.

1978)); see also Habich v. City of Dearborn, 331 F.3d 524, 535 (6th Cir. 2003) (“Supplemental

jurisdiction is a doctrine of discretion, not of plaintiff’s right.”) (citations and internal quotations

omitted). “[E]ven if a district court has supplemental jurisdiction under § 1367(a), § 1367(c) makes

clear that it need not exercise that jurisdiction in certain circumstances.” Filing, 2008 WL 11380153,

at *4. Specifically, § 1367(c) provides:

       The district courts may decline to exercise supplemental jurisdiction over a claim
       under subsection (a) if--

               (1) the claim raises a novel or complex issue of State law,

               (2) the claim substantially predominates over the claim or claims over which
               the district court has original jurisdiction,

               (3) the district court has dismissed all claims over which it has original
               jurisdiction, or

               (4) in exceptional circumstances, there are other compelling reasons for
               declining jurisdiction.

28 U.S.C. § 1367(c).


                                                   8
  Case: 1:20-cv-00486-PAB Doc #: 14 Filed: 10/05/20 9 of 16. PageID #: 87




       In addition to looking to the existence of one or more of the four circumstances enumerated

in § 1367(c) to determine whether to exercise supplemental jurisdiction, “courts should treat the state

law claims ‘in the manner that best serves the principles of [judicial] economy, convenience, fairness,

and comity which underlie the pendent jurisdiction doctrine.’” Filing, 2008 WL 11380153, at *5

(quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988)).

       In support of supplemental jurisdiction, Younker points out that the triggering event for both

Younker’s breach of contract claim and her FMLA retaliation claim was the termination of her

employment on January 31, 2020. (Doc. No. 12 at 6.) However, in similar situations, courts have

found this is not sufficient by itself to establish supplemental jurisdiction. See Nicol v. Imagematrix,

Inc., 767 F. Supp. 744, 748 (E.D. Va. 1991) (holding no common nucleus of operative facts existed

between the plaintiff’s Title VII claim based on her termination due to her pregnancy and her breach

of contract claim based on the defendants’ failure to pay the plaintiff her accrued vacation pay because

the plaintiff’s “allegations share[d] no facts with the Title VII claim, other than the mere fact of

plaintiffs’ employment”); see also Vogel, 2017 WL 3157920, at *2 (“Plaintiff’s administrative leave

and termination are common to the narrative of all of Plaintiff’s claims, but they are not operative

facts for Plaintiff’s claims against Defendants.”). Younker also argues that jurisdiction exists because

Ring is using the interpretation of Younker’s March 2018 Employment Agreement and subsequent

amendments as justification for the termination of her employment. (Doc. No. 12 at 6.) However,

as far as the Court can tell, whether Younker’s termination was justified by her employment contract

is not relevant to the issue of whether she is entitled to the severance package under that contract after

her termination. Thus, the Court disagrees with Younker’s contention that there is significant overlap

between her claims and finds that supplemental jurisdiction does not exist.


                                                    9
 Case: 1:20-cv-00486-PAB Doc #: 14 Filed: 10/05/20 10 of 16. PageID #: 88




       In addition, as noted above, “[e]ven where ‘the [Court] arguably ha[s] supplemental

jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367(a), the [C]ourt has discretion to

decline to exercise its supplemental jurisdiction.’” Dembowski v. Lichocki, No. 07-10682, 2007 WL

763844, at *1 (E.D. Mich. Mar. 9, 2007) (quoting Cirasuola v. Westrin, No. 96-1360, 1997 WL

472176, at *1 (6th Cir. Apr.18, 1997)). One reason a court may decline to exercise supplemental

jurisdiction over a claim is if “the claim raises a novel or complex issue of State law.” 28 U.S.C. §

1367(c)(1). “Where a pendent state claim turns on novel or unresolved questions of state law,

especially where those questions concern the state’s interest in the administration of its government,

principles of federalism and comity may dictate that these questions be left for decision by the state

courts.” Sanford v. Mullins, No. 1:16-cv-1431, 2017 WL 82598, at *4 (W.D. Mich. Jan. 10, 2017)

(quoting Valencia ex rel. Franco v. Lee, 316 F.3d 299, 306 (2d Cir. 2003)).

       Here, Ring asserts that the provision of exorbitant severance packages to public school

department administrators, such as Younker, is against public policy and that Younker’s severance

package is therefore unenforceable. (Doc. No. 9 at 6 (“[I]t is the contention of the City of Lorain

Law Director that exorbitant golden parachutes under these circumstances are against public

policy.”).) Ring contends this is a novel matter of state law that has not been addressed by Ohio

courts. (Id.) The Court agrees. Based on its own research, the Court found only one Ohio case that

addressed whether a severance package for a school administrator violated public policy. See Lawless

v. Bd. of Educ. of Lawrence Cty. Educ. Serv. Ctr., 141 N.E.3d 267, 280-83 (Ohio Ct. App. 4th Dist.

2020). However, in that case, the court addressed the enforceability of a severance package for a

school treasurer that had been fired for cause. Id. at 282. Relying on that fact, the court found that

the severance package was “inconsistent with the preservation of the fiscal integrity of the educational


                                                  10
 Case: 1:20-cv-00486-PAB Doc #: 14 Filed: 10/05/20 11 of 16. PageID #: 89




service center” and “inconsistent with public policy as expressed in the Unemployment

Compensation Act, which provides individuals with benefits as compensation for loss of

remuneration due to involuntary unemployment but generally does not apply to an individual who is

‘discharged for just cause.’” Id. at 282. In the instant matter, there is no indication that Younker’s

employment was terminated for cause. Rather, Ring claims the termination occurred automatically

as a result of the transition in the District’s CEO. (Doc. No. 10 at 6.) Thus, this case does appear to

present an issue of first impression under Ohio law as to whether a severance package for a public

employee or school administrator not terminated for cause violates public policy. As such, the Court

finds that Younker’s breach of contract claim involves a novel matter of state law that supports

declining to exercise jurisdiction over it.

       Younker does not dispute the novelty of the issue presented, but instead argues that Ring

should not be allowed to avoid jurisdiction simply by stating he will raise a novel public policy

defense at some point in the future, that allowing defendants to weaponize public policy defenses to

manipulate jurisdiction would be a slippery slope, and that Ring’s argument is the functional

equivalent of a defendant attempting to forum shop by seeking removal based on a federal question

raised solely by a defense to a state law claim, which is insufficient under the well-pleaded complaint

rule. (Doc. No. 12 at 5-6.) The Court finds Younker’s arguments unpersuasive. The well-pleaded

complaint rule is clearly irrelevant in these circumstances, and Younker cites no support for her

contention that merely because a novel issue of state law is involved in a defense, it cannot support a

court’s decision to decline jurisdiction under § 1367(c)(1). Nor does it appear that Ring has raised a

frivolous public policy defense just to avoid jurisdiction, such that the Court need be concerned about

forum shopping or the manipulation of jurisdiction.


                                                  11
    Case: 1:20-cv-00486-PAB Doc #: 14 Filed: 10/05/20 12 of 16. PageID #: 90




        Finally, the Court finds that dismissal is also appropriate in light of “the principles of [judicial]

economy, convenience, fairness, and comity which underlie the pendent jurisdiction doctrine.”

Filing, 2008 WL 11380153, at *5 (quoting Carnegie-Mellon, 484 U.S. at 357). First, comity dictates

that Ohio state courts should resolve the novel issue presented, especially given that it involves issues

of public policy that relate to the enforceability of public contracts between local political bodies and

their employees. See Sanford, 2017 WL 82598, at *4. Second, with respect to judicial economy,

relevant factors include “what judicial resources have already been expended” and the interest in the

“avoidance of multiplicity of litigation.” Filing, 2008 WL 11380153, at *10 (quoting Landefeld v.

Marion Gen. Hosp., Inc., 994 F.2d 1178, 1182 (6th Cir. 1993)). This Court has not expended any

time considering the state law issues presented in Younker’s breach of contract claim, and, thus, there

is no interest in judicial economy in terms of resources expended. And while dismissing Younker’s

breach of contract claim would require her to file it in state court, leading to two separate suits

concerning some of the same background facts, the dispositive issues in the two suits will be largely

independent of one another, as noted above. As a result, there will not be much duplication of effort

between the cases. Finally, Younker has not demonstrated that she will be inconvenienced or

prejudiced were her breach of contract claim to proceed in state court. Consequently, even if this

Court had jurisdiction over Younker’s breach of contract claim, the Court would decline to exercise

that jurisdiction because of the novel matters of state law presented. Thus, the Court will grant Ring’s

Motion to Dismiss Pendent State Claim for Breach of Contract. 2



2
  Although the Board has not joined Ring’s Motion or specifically moved to dismiss the breach of contract claim against
it, the issues of supplemental jurisdiction are identical with respect to Younker’s breach of contract claim against the
Board. Therefore, for the same reasons discussed above, the Court also will dismiss Younker’s breach of contract claim
against the Board. See Stepp v. Medina City Sch. Dist. Bd. of Educ., No. 1:13 CV 01126, 2014 WL 3842853, at *2 (N.D.
Ohio Aug. 5, 2014) (“[T]he court may consider sua sponte whether to exercise supplemental jurisdiction.”).
                                                          12
 Case: 1:20-cv-00486-PAB Doc #: 14 Filed: 10/05/20 13 of 16. PageID #: 91




IV.     Ring’s Motion to Dismiss Discrimination Claims

              a. Standard of Review

        Under Rule 12(b)(6), the Court accepts the plaintiff’s factual allegations as true and construes

the complaint in the light most favorable to the plaintiff. See Gunasekara v. Irwin, 551 F.3d 461, 466

(6th Cir. 2009). In order to survive a motion to dismiss under this Rule, “a complaint must contain

(1) ‘enough facts to state a claim to relief that is plausible,’ (2) more than ‘a formulaic recitation of a

cause of action’s elements,’ and (3) allegations that suggest a ‘right to relief above a speculative

level.’” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56, 570 (2007)).

        The measure of a Rule 12(b)(6) challenge—whether the complaint raises a right to relief

above the speculative level—“does not ‘require heightened fact pleading of specifics, but only enough

facts to state a claim to relief that is plausible on its face.’” Bassett v. Nat’l Collegiate Athletic Ass’n,

528 F.3d 426, 430 (6th Cir. 2008) (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). Deciding whether a complaint states a claim for relief that is plausible is a “context-

specific task that requires the reviewing court to draw on its judicial experience and common sense.”

Id. at 679.

        Consequently, examination of a complaint for a plausible claim for relief is undertaken in

conjunction with the “well-established principle that ‘Federal Rule of Civil Procedure 8(a)(2) requires

only “a short and plain statement of the claim showing that the pleader is entitled to relief.” Specific

facts are not necessary; the statement need only “give the defendant fair notice of what the . . . claim


                                                     13
 Case: 1:20-cv-00486-PAB Doc #: 14 Filed: 10/05/20 14 of 16. PageID #: 92




is and the grounds upon which it rests.”’” Gunasekera, 551 F.3d at 466 (quoting Erickson v. Pardus,

551 U.S. 89, 93 (2007)). Nonetheless, while “Rule 8 marks a notable and generous departure from

the hyper-technical, code-pleading regime of a prior era . . . it does not unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S. at 678-79.

           b. Analysis

       In his Motion to Dismiss Discrimination Claims, Ring asserts that Younker’s retaliation claim

under the FMLA and her pregnancy discrimination claims under Ohio law should be dismissed for

failure to state a claim. He argues that the automatic termination provision in Paragraph 12 of

Younker’s March 2018 Employment Agreement was not changed by any of the subsequent

amendments, and, as a result, Younker’s employment ended by operation of the contract on January

3, 2020 when there was a change in the District’s CEO. (Doc. No. 10 at 6.) Therefore, Ring asserts

that Younker was no longer an employee entitled to FMLA leave or protections when she informed

Ring of her intention to take FMLA leave on January 22, 2020 or when she was notified of her

termination on January 31, 2020. (Id. at 6-7.) Relatedly, with respect to Younker’s state law

discrimination claims, Ring argues that dismissal is appropriate because her employment had already

been terminated by operation of the March 2018 Employment Agreement prior to when Ring

allegedly terminated her employment based on her pregnancy. (Id. at 7.) In response, Younker first

contends that the May 2019 Amendment superseded the automatic termination language in the March

2018 Employment Agreement such that her employment was not automatically terminated upon a

transition in CEO. (Doc. No. 12 at 2-3.) Younker also argues that she has adequately alleged that

she was employed by the District until January 31, 2020, nine days after she informed Ring she was

pregnant and would require FMLA leave, as she continued to work and was not informed of her


                                                  14
    Case: 1:20-cv-00486-PAB Doc #: 14 Filed: 10/05/20 15 of 16. PageID #: 93




termination until that date. (Id. at 4.) The Court will deny Ring’s Motion to Dismiss Discrimination

Claims.

        “[I]n an FMLA retaliation case . . . if the plaintiff does not qualify as an ‘eligible employee,’

the plaintiff does not state a claim for relief under the FMLA.” Humenny v. Genex Corp., 390 F.3d

901, 905 (6th Cir. 2004). In this case, Ring argues that Younker was not an eligible employee when

she alleges that she requested FMLA leave because her employment had already previously been

terminated by operation of the March 2018 Employment Agreement when there was a change in

CEO. However, even assuming, arguendo, that Ring’s interpretation of the March 2018 Employment

Agreement and subsequent amendments is correct and Younker’s employment agreement did

automatically terminate upon the change in CEO on January 3, 2020, 3 Younker has adequately

alleged that she continued her employment with the District past that date. In her Complaint, Younker

alleges that Ring did not inform her of her termination until January 31, 2020, at which point her

termination became “effective immediately.” (Doc. No. 1 at ¶ 35.) Thus, pursuant to the allegations

in the Complaint, Younker continued to perform her duties and remained an employee until January

31, 2020. As a result, regardless of whether Younker’s contract had previously been terminated, she

has sufficiently alleged that her employment continued and that she was still employed by the District

at the time she requested leave under the FMLA and was later informed of her termination by Ring.

As such, Ring’s request to dismiss Younker’s claim under the FMLA is denied.




3
 To be clear, at this time, the Court is not expressing any view as to whether Ring’s or Younker’s interpretation of the
March 2018 Employment Agreement and subsequent amendments is correct.
                                                          15
 Case: 1:20-cv-00486-PAB Doc #: 14 Filed: 10/05/20 16 of 16. PageID #: 94




       Based on this same reasoning, the Court finds that Ring’s argument in support of dismissal of

Younker’s state law discrimination claims lacks merit. Younker has adequately alleged that she was

still employed by the District when Ring terminated her employment based on her pregnancy.

 V.    Conclusion

       For the reasons set forth above, the Board’s Motion for More Definite Statement (Doc. No.

8) is DENIED, Ring’s Motion to Dismiss Pendent State Claim for Breach of Contract (Doc. No. 9)

is GRANTED, and Ring’s Motion to Dismiss Discrimination Claims (Doc. No. 10) is DENIED.

Younker’s breach of contract claim in Count IV of her Complaint against the Board and Ring is

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.



                                                      s/Pamela A. Barker
                                                     PAMELA A. BARKER
Date: October 5, 2020                                U. S. DISTRICT JUDGE




                                                16
